COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00052-CV


Texas Voices for Reason and                §    From the 211th District Court
Justice, Inc.
                                           §    of Denton County (15-10761-211)
v.
                                           §    March 30, 2017
The City of Argyle, Texas; The City
of Hickory Creek, Texas; The City of       §    Opinion by Justice Walker
Oak Point, Texas; and The City of
Ponder, Texas

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Texas Voices for Reason and Justice,

Inc. shall pay all of the costs of this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker